DETAILED ACTION
This is a non-final, first office action on the merits. Claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions.
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claims 1, 10, and 19, the claim, when “taken as a whole,” is directed to the abstract idea of receiving vehicle telematics data from a plurality of vehicles; analyzing the vehicle telematics data to determine clusters of candidate locations of the public electric vehicle charging stations, wherein candidate locations are output as nodes within a fully connected graph structure; selecting a subset of nodes of the fully connected graph structure that are associated with the candidate locations as optimal locations of the public electric vehicle charging stations; and presenting a visualization of the optimal locations of the public electric vehicle charging stations to at least one party.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 10, and 19 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within certain methods of organizing human activity-managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: “controlling an electronic computing system to present a human machine interface, computer readable storage medium, and a memory storing instructions when executed by a processor…… in claims 1, 10, and 19.”
Furthermore, Examiner asserts that claim 19 also does not include limitations amounting to significantly more than the abstract idea. Although claim 19 includes a non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor amounts to generic computing elements performing generic computing functions.
Further, "controlling an electronic computing system to present a human machine interface" is a generic computer component applying the abstract idea.
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 1, 10, and 19 are implying that “….…controlling an electronic computing system to present a human machine interface to present a visualization of the optimal locations of the public electric vehicle charging stations to at least one party........……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 1, 10, and 19 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 2-9, 11-18, and 20 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1, 10, and 19 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1, 10, and 19 include various elements that are not directed to the abstract idea. These elements include controlling an electronic computing system to present a human machine interface, computer readable storage medium, and a memory storing instructions when executed by a processor.
Examiner asserts that controlling an electronic computing system to present a human machine interface, computer readable storage medium, and a memory storing instructions when executed by a processor do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Furthermore, Examiner asserts that claim 19 also does not include limitations amounting to significantly more than the abstract idea. Although claim 19 includes a non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor amounts to generic computing elements performing generic computing functions. 
Further, "controlling an electronic computing system to present a human machine interface" is a generic computer component applying the abstract idea.
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces”, but merely call for performance of the claimed on a set of generic computer components.
In addition, (Fig. 1 and specification paras 22, 26, and 38-39)1, of the specification detail any combination of a generic computer system program to perform the system. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements with comprising: a non-transitory computer storage media and a processor in claims 1, 10, and 19 are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.2 In addition, using a processing device to process data has been well-understood, routine, conventional activity in the industry for many years.3

Claims 2-9, 11-18, and 20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 10, and 19.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea a memory storing instructions when executed by a processor cause the processor to: receive.……; analyze.……; select.……; and control an electronic computing system to present a human machine interface are a known techniques. When viewed individually and as an ordered combination, these additional elements provide no more than appending the recited abstract idea to a processing devices for carrying out the recited abstract idea, and as evinced by Perry et al. (US Pub. No. 2018/0281612), hereinafter Perry et al., Fig. 5 and para [0071] demonstrates that it is well-understood, routine and conventional a memory storing instructions when executed by a processor cause the processor to: control an electronic computing system to present a human machine interface. The evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional. Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 10-11, and 19 rejected under 35 U.S.C. 103 as being unpatentable over (US Pub. No. 2018/0281612) (hereinafter Perry et al.) in view of "SMART Mobility-Advanced Fueling Infrastructure Capstone Report," Energy Efficiency & Renewable Energy, July 2020, (hereinafter U .S. Department of Energy-DOE).
Regarding claims 1, 10, and 19, Perry discloses a computer-implemented method for placement optimization of public electric vehicle charging stations using telematics data comprising:
receiving vehicle telematics data from a plurality of vehicles (see Perry, para [0038], wherein each of the occupying vehicles 114 and 116 may use the pre-established communication routine to convey messages received by the telematics unit of the vehicle 114/116 to the mobile device 122/124);
wherein candidate locations are output as nodes within a fully connected graph structure (see Perry, para [0038], wherein the map 402 may be configured to graphically illustrate the availability status of each of the nearby charging stations by placing an available icon 408 or an unavailable icon 410 at the geographical location 404 of each charging station. For example, as shown in Fig. 4, the map 402 may include the available icon 408 at the geographical locations 404 of the ID-1 and ID-5 charging stations, which are shown as being "available" in the user interface 300 of Fig. 3);
selecting a subset of nodes of the fully connected graph structure that are associated with the candidate locations as optimal locations of the public electric vehicle charging stations (see Perry, para [0030], wherein identify a select group of charging stations (e.g., nearby charging stations) for the purposes of determining availability. For example, the distance criteria may be used to define a radius around a current location of the requesting vehicle 102, and any charging stations falling within that radius may be included in the select group of charging stations; and para [0038], wherein the map 402 may be configured to graphically illustrate the availability status of each of the nearby charging stations by placing an available icon 408 or an unavailable icon 410 at the geographical location 404 of each charging station. For example, as shown in Fig. 4, the map 402 may include the available icon 408 at the geographical locations 404 of the ID-1 and ID-5 charging stations, which are shown as being "available" in the user interface 300 of Fig. 3; para [0044], wherein the predetermined radius used to determine the group of nearby charging stations can be defined by distance criteria stored in a memory (e.g., data storage device 504 shown in FIG. 5) or received by the processor. For example, in some cases, the distance criteria may be a value (e.g., 1 mile, 2 miles, etc.) entered or selected by a driver or operator of the first vehicle using a human machine interface (HMI); and para [0002], wherein identify public charging stations within a specified range of the vehicle and may even provide navigational directions for locating the identified stations); and
controlling an electronic computing system to present a human machine interface to present a (display) of the optimal locations of the public electric vehicle charging stations to at least one party (see Perry, Fig. 5 shows controlling an electronic computing system to present a human machine interface; para [0064], wherein Referring to FIG. 4, shown is another example user interface 400 configured to display a map 402 showing approximate geographical locations 404 of select charging stations, in accordance with embodiments. The user interface 400 can be displayed on a display screen of the first vehicle, such as, for example, a display screen associated with a navigation system of the first vehicle or any other vehicle display included in the vehicle's HMI (e.g., HMI 510 shown in FIG. 5); para [0044], wherein the predetermined radius used to determine the group of nearby charging stations can be defined by distance criteria stored in a memory (e.g., data storage device 504 shown in FIG. 5) or received by the processor. For example, in some cases, the distance criteria may be a value (e.g., 1 mile, 2 miles, etc.) entered or selected by a driver or operator of the first vehicle using a human machine interface (HMI)).
Perry et al. fails to explicitly disclose analyzing the vehicle telematics data to determine clusters of candidate locations of the public electric vehicle charging stations; and a visualization. 
Analogous art DOE et al. discloses analyzing the vehicle telematics data to determine clusters of candidate locations of the public electric vehicle charging stations, wherein candidate locations are output as nodes within a fully connected graph structure (see DOE, page 131, wherein the study used travel survey data and GPS travel data for seven cities to understand the charging opportunities for ride-hailing and personal vehicles for a given charging coverage; pages 57-58, wherein a dense lattice of charging stations is uniformly spaced across Austin with an unlimited number of charging plugs at each location to form an unconstrained network of public chargers. This network is simulated in EVI-Pro with EVs utilizing charging stations whenever and wherever needed to have sufficient range to complete daily driving. This identifies charging demand at all possible locations where EVs might charge, given the opportunity. Simulated demand from the unconstrained network is then spatially aggregated using a hierarchical clustering algorithm in EVI-Pro to generate a set of discrete charging locations, each with a limited number of plugs and charging capacity. The AFI Pillar used EVI-Pro to simulate charging infrastructure to serve human-driven ride-hailing vehicles in case studies in multiple cities. BEAM outputs are used to identify charging demands from an AEV fleet serving elastic demand. These demands are based on the simulated operation of the vehicles, including driving, parking, and charging events. Whenever a vehicle’s battery SOC drops below a defined threshold, the vehicle’s location at the end of its trip is identified as a location of charging demand. All locations of charging demand are recorded for use in the second stage, where a hybrid algorithm based on K-means clustering is used to site and size charging stations to meet the identified charging demand. K-means clustering is a widely used and understood method for solving this type of problem. The FCSPlan approach is summarized graphically in Figure 2-22; and page 10, wherein multiple charging networks of varying size and concentration were developed for the simulation, as shown in Figures ES-4- ES-5);
Analogous art DOE et al. discloses a visualization of the optimal locations of the public electric vehicle charging stations to at least one party (see DOE, page 6, wherein Figure ES-1. Map visualizing the driving and public charging locations (alternating current [AC] Level 2 and direct current [DC] fast chargers indicated by the blue circles) used by a single ride-hailing EV driver; and page 11, wherein a simulation of a free-floating car-sharing fleet of electric vehicles in Seattle, Washington (see Figure ES-5), showed that optimizing the number and location of charging stations can significantly reduce the time and miles required for vehicles to reach charging stations between periods of customer use).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Perry, regarding the system for determining availability of vehicle charging stations, to have included analyzing the vehicle telematics data to determine clusters of candidate locations of the public electric vehicle charging stations, wherein candidate locations are output as nodes within a fully connected graph structure; and a visualization of the optimal locations of the public electric vehicle charging stations to at least one party because it would improve mobile telematics and navigation for managing charging stations. Using the SMART Mobility-Advanced Fueling Infrastructure Capstone Report of DOE would continuously improve with the aim of reaching the optimum.
Regarding claim 2, Perry discloses the computer-implemented method of claim 1, wherein the vehicle telematics data includes vehicle dynamics data and vehicle geo-location data (see Perry, para [0030], wherein the requesting vehicle 102 can be configured to communicate with only a select group of the charging stations included in the EV charging infrastructure 104, such as, e.g., the charging stations 106 and 108 shown in FIG. 1. The select charging stations can be dynamically determined based on geographical limits and/or other criteria associated with the requesting vehicle 102, such as, for example, specific charging infrastructure provider(s) or a charging station's compatibility with the requesting vehicle's battery).
Perry et al. fails to explicitly disclose wherein the vehicle telematics data is analyzed to determine destinations and dwell time associated with the destinations of each of the plurality of vehicles.
Analogous art DOE et al. discloses the vehicle telematics data is analyzed to determine destinations and dwell time associated with the destinations of each of the plurality of vehicles (see DOE, page 131, wherein an LTL firm usually operates on set routes between its hub terminals and between these terminals and client origins and destinations (see Figure 2-18); and page 89, wherein Figure 2-42. Distribution routes for 22 trucks originating from their home RDC near Dallas, Texas. Some destinations arc shown as red squares (RDCs) and green stars (retail stores). During each circuit, data loggers recorded the driving duration between stops, the distance between them, and the time the truck dwelled at each destination. At most destinations, trucks were parked at the loading docks while goods were unloaded. Trucks were sometimes parked at other destinations overnight).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Perry, regarding the system for determining availability of vehicle charging stations, to have included the vehicle telematics data is analyzed to determine destinations and dwell time associated with the destinations of each of the plurality of vehicles because it would improve mobile telematics and navigation for managing charging stations. Using the SMART Mobility-Advanced Fueling Infrastructure Capstone Report of DOE would continuously improve with the aim of reaching the optimum.
Regarding claims 10-18 rejected based upon the same rationale as the rejection of claims 1-9, respectively, since they are the system claims corresponding to the method claims. Claim 10 recites additional feature a memory storing instructions when executed by a processor (see Perry, para [0071]). 
Regarding claim 19 rejected based upon the same rationale as the rejection of claim 1, respectively, since they are the computer readable storage medium claim corresponding to the method claims. Claim 19 recites additional feature a non-transitory computer readable storage medium storing instructions that when executed by a computer (see Perry, para [0071]).
Claims 3 and 12 rejected under 35 U.S.C. 103 as being unpatentable over (US Pub. No. 2018/0281612) (hereinafter Perry et al.), in view of "SMART Mobility-Advanced Fueling Infrastructure Capstone Report," Energy Efficiency & Renewable Energy, July 2020, (hereinafter U .S. Department of Energy-DOE), and further in view of (US Pub. No. 2018/0032928) (hereinafter LI et al.).
Regarding claim 3, Perry discloses the computer-implemented method of claim 2, wherein analyzing the vehicle telematics data, as set forth above with claim 2.
Perry et al. and DOE combined fail to explicitly disclose completing unsupervised machine learning by implementing a Density Based Spatial Clustering Applications with Noise algorithm (DBSCAN) to analyze the destinations and the dwell time associated with the destinations of each of the plurality of vehicles.
Analogous art LI et al. discloses completing unsupervised machine learning by implementing a Density Based Spatial Clustering Applications with Noise algorithm (DBSCAN) to analyze the destinations and the dwell time associated with the destinations of each of the plurality of vehicles (see LI, para [0079], wherein exemplary methods of the machine learning may include supervised learning, unsupervised learning, semi-supervised learning, reinforcement learning, etc.; para [0116], wherein the density-based cluster algorithm may include but is not limited to a DBSCAN (density-based spatial clustering of disclosures with noise) algorithm, an OPTICS (ordering points to identify the clustering structure) algorithm; para [0090], wherein the order information may include a transmission time of orders, an order number, a departure location, a destination, a departure time, an arrival time, an acceptable wait time; and para [0090], wherein the supply amount of the current service may be constituted by multiple indexes. The indexes may include but are not limited to information of the number of vehicles, information of a distance between a vehicle and a passenger, information of a driving speed of a vehicle, information of a fuel amount, information of remaining fuel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Perry, regarding the system for determining availability of vehicle charging stations, to have included completing unsupervised machine learning by implementing a Density Based Spatial Clustering Applications with Noise algorithm (DBSCAN) to analyze the destinations and the dwell time associated with the destinations of each of the plurality of vehicles because it would improve mobile telematics and navigation for managing charging stations. Using the systems for transport capacity scheduling of LI would continuously improve with the aim of reaching the optimum.
Claims 4 and 13 rejected under 35 U.S.C. 103 as being unpatentable over (US Pub. No. 2018/0281612) (hereinafter Perry et al.), in view of "SMART Mobility-Advanced Fueling Infrastructure Capstone Report," Energy Efficiency & Renewable Energy, July 2020, (hereinafter U .S. Department of Energy-DOE), in view of (US Pub. No. 2018/0032928) (hereinafter LI et al.), and further in view of (US Pub. No. 2014/0350970) (hereinafter Schumann, JR. et al.).
Regarding claim 4, Perry discloses the computer-implemented method of claim 3.
Perry et al., DOE, and LI combined fail to explicitly disclose wherein a data structure associated with raw destinations is flattened into a two-dimensional array that contains geo-spatial coordinates associated with each vehicle of the plurality of vehicles.
Analogous art Schumann et al. discloses a data structure associated with raw destinations is flattened into a two-dimensional array that contains geo-spatial coordinates associated with each vehicle of the plurality of vehicles (see Schumann, para [0139], wherein operational data may be identified and illustrated herein within modules, and may be embodied in any suitable form and organized within any suitable type of data structure; para [0151], wherein data processing may include applying algorithms to the collected data, which may be in its raw form, to obtain values of interest. For example, raw sensor data may be noise filtered; para [0199], wherein the location data might be associated with a current location, a destination, and/or one or more potential routes between a current location and a destination; para [0241], wherein once data for a trip has been collected (or road data defining the shape and/or path of a road has been accessed), the complexity of the trip may be calculated. One metric for describing the complexity of the trip is fractal dimension. Fractal dimension is a statistical quantity that gives an indication of how completely a fractal appears to fill a space. Fractal dimension for a two dimensional curve ranges from 1 to 2. A straight line has a fractal dimension of 1; a completely filled in two-dimensional space has a fractal dimension of 2; and para [0052], wherein location data may express (or "geocoded") as a location ( or "geocode") given in latitude and longitude, using standard decimal degrees notation for the latitudes and longitudes, although other spatial and locational data may also be used to code and tag data associated with the present invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Perry, regarding the system for determining availability of vehicle charging stations, to have included a data structure associated with raw destinations is flattened into a two-dimensional array that contains geo-spatial coordinates associated with each vehicle of the plurality of vehicles because it would improve mobile telematics and navigation for managing charging stations. Using the system for determining geographic-location associated conditions of Schumann would continuously improve with the aim of reaching the optimum.
Claims 5-6 and 14-15 rejected under 35 U.S.C. 103 as being unpatentable over (US Pub. No. 2018/0281612) (hereinafter Perry et al.), in view of "SMART Mobility-Advanced Fueling Infrastructure Capstone Report," Energy Efficiency & Renewable Energy, July 2020, (hereinafter U .S. Department of Energy-DOE), in view of (US Pub. No. 2018/0032928) (hereinafter LI et al.), in view of (US Pub. No. 2014/0350970) (hereinafter Schumann, JR. et al.), and further in view of "Trans-Sense: Real Time Transportation Schedule Estimation Using Smart Phones" Ali AbdelAziz, Amin Shoukry, Walid Gomaa, and Moustafa Youssef - 2019 16th Annual IEEE International Conference on Sensing, Communication, and Networking (SECON) (hereinafter AbdelAziz et al.).
Regarding claim 5, Perry discloses the computer-implemented method of claim 4, wherein the DBSCAN is supplied with an epsilon parameter based on a Haversine distance metric.
Perry et al., DOE, and LI combined fail to explicitly disclose wherein the two dimensions from the two-dimensional array that include latitude and longitude are passed through the DBSCAN.
Analogous art Schumann et al. discloses the two dimensions from the two-dimensional array that include latitude and longitude are passed through the DBSCAN (see Schumann, para [0241], wherein once data for a trip has been collected (or road data defining the shape and/or path of a road has been accessed), the complexity of the trip may be calculated. One metric for describing the complexity of the trip is fractal dimension. Fractal dimension is a statistical quantity that gives an indication of how completely a fractal appears to fill a space. Fractal dimension for a two dimensional curve ranges from 1 to 2. A straight line has a fractal dimension of 1; a completely filled in two-dimensional space has a fractal dimension of 2; and para [0052], wherein location data may express (or "geocoded") as a location ( or "geocode") given in latitude and longitude, using standard decimal degrees notation for the latitudes and longitudes, although other spatial and locational data may also be used to code and tag data associated with the present invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Perry, regarding the system for determining availability of vehicle charging stations, to have included the two dimensions from the two-dimensional array that include latitude and longitude are passed through the DBSCAN because it would improve mobile telematics and navigation for managing charging stations. Using the system for determining geographic-location associated conditions of Schumann would continuously improve with the aim of reaching the optimum.
Perry et al., DOE, LI, and Schumann combined fail to explicitly disclose wherein the DBSCAN is supplied with an epsilon parameter based on a Haversine distance metric.
Analogous art AbdelAziz et al. discloses the DBSCAN is supplied with an epsilon parameter based on a Haversine distance metric (see AbdelAziz, page 3, wherein the filtering phase uses a smoothing filter with non-overlapping windows to smooth the data and clusters similar data points into groups using the density based spatial clustering algorithm (DBSCAN) [26]. Dbscan is a well-known clustering algorithm that requires only two parameters not including the number of clusters: • Epsilon E: specifies the size (radius) of the (circular) neighborhood; and page 5, wherein

    PNG
    media_image1.png
    341
    472
    media_image1.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Perry, regarding the system for determining availability of vehicle charging stations, to have included the DBSCAN is supplied with an epsilon parameter based on a Haversine distance metric because it would improve mobile telematics and navigation for managing charging stations. Using the real time transportation schedule estimation using smart phones of AbdelAziz would continuously improve with the aim of reaching the optimum.
Regarding claim 6, Perry discloses the computer-implemented method of claim 5.
Perry et al., DOE, LI, and Schumann combined fail to explicitly disclose wherein noise is determined with respect to candidate locations within clustered subsets and cluster feature engineering is executed to remove observations that are determined as the noise.
Analogous art AbdelAziz et al. discloses noise is determined with respect to candidate locations within clustered subsets and cluster feature engineering is executed to remove observations that are determined as the noise (see AbdelAziz, page 3, wherein the main goal of this component is to reduce the noise and remove spatial and temporal outliers in the input raw sensors’ measurements. 1) Temporal outliers removal: Temporal outliers are the outliers in the waiting time in the following parameters Ehwsi, Ehwf i, Ehwsgi, Ehwlgi that correspond to a tram waiting at a station, a traffic delay, segment and leg times. Outliers occur due to many reasons such as accidents or tram failure delays. 2) Spatial outliers removal: Spatial data contains noise and outliers mainly due to the urban canyon effect and or/ inaccurate position information (e.g. glitches) [15], [16]. Specifically, errors are more often when the GPS signal bounces off [17]–[19]; where a user reading changes vastly back and forth among different nearby areas as shown in Figures 4, 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Perry, regarding the system for determining availability of vehicle charging stations, to have included noise is determined with respect to candidate locations within clustered subsets and cluster feature engineering is executed to remove observations that are determined as the noise because it would improve mobile telematics and navigation for managing charging stations. Using the real time transportation schedule estimation using smart phones of AbdelAziz would continuously improve with the aim of reaching the optimum.
Allowable Subject Matter
Regarding claims 7-9, 16-18, and 20 objected to as being dependent upon a rejected base claim, but it appears they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome the 35 USC 101 rejection.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
(US Pub No. 2006/0242154; US Pub No. 2020/0139835; US Pub No. 2013/0079964; US Pub No. 2014/0354227; US Pub No. 2019/0299794; US Pub No. 2020/0031239; US Pub No. 2019/0212159; and US Pub No. 2014/0028255).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        7/13/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in (Fig. 1 and specification paras 22, 26, and 38-39). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. " receiving, transmitting, processing, storing , and display data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        2 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        3 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.